Citation Nr: 1627153	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  07-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, prior to January 10, 2014, for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to December 1982, and from March 1983 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased rating for the Veteran's lumbosacral strain.  Jurisdiction of the Veteran's claims file is currently at the Philadelphia, Pennsylvania RO.  

In July 2014, the Board denied a rating in excess of 10 percent prior to January 10, 2014, for the Veteran's lumbosacral strain.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a joint motion for remand (JMR) and to vacate the portion of the Board's decision denying a rating in excess of 10 percent prior to January 10, 2014, for the Veteran's lumbosacral strain.  The case was returned to the Board for compliance with the terms of the JMR.

The Veteran testified before the undersigned Acting Veterans Law Judge by Video Conference in January 2011.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In light of the JMR, the Board finds that additional development is necessary regarding the Veteran's increased rating claim for her lumbosacral strain prior to January 10, 2014.  

In the JMR, the parties agreed that the Board failed to ensure that the duty to assist was met when considering the 2004 and 2009 VA examinations.  The parties highlighted that the Board failed to consider whether these examinations were adequate.  They noted that the examiners did not address the Veteran's functional limitation during a flare-up, nor did they provide a reason why they could not determine additional functional limitation during a flare-up.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Although these examinations were performed many years ago, the Board finds that supplemental opinions would be helpful to determine whether there was evidence of any additional functional limitation during flare-ups at the time of the 2004 and 2009 VA examinations or if not, to provide an explanation of why such detail feasibly could not be determined.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's electronic claims file to an appropriate examiner to provide supplemental opinions to the December 2004 and January 2009 VA examinations of the spine.  The Board is aware that there has been a lapse in years between those examinations and the current request.  Nevertheless, in an attempt to comply with the terms of the JMR discussed above, the Board is requesting additional discussion as to the possibility that the Veteran had additional functional limitations during flare-ups of her lumbosacral strain prior to January 10, 2014.   

Following review of the claims file-including specific consideration of treatment records dated prior to January 10, 2014, the examiner is asked to determine whether the medical evidence of record at that time shows any functional limitation of the lumbar spine during flare-ups.  If so, list the degree of limitation of motion and any additional functional impairment.  If the examiner is unable to determine the extent of limitation of function during flare-ups prior to January 10, 2014, the examiner is asked to provide a detailed reason for his or her inability to so opine.  

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




